DETAILED ACTION
This office action is in response to the amendment filed September 8, 2022. 
Claims 1-2, and 4-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. Specifically, the grounds of rejection have been updated in response to applicant’s amendment herein. Insomuch as the remarks still apply to the applied prior art they are not persuasive and addressed herein. 
Specifically, applicant’s remarks on pages 9-11 of the Remarks submitted September 8, 2022 are no persuasive because the Examiner respectfully disagrees with the readings of the prior art, and specifically regarding claims 6 and 14 they specifically argue regarding amended limitations of claim 1 (e.g. the “external monitoring application”) which are not in the amended claims 6 and 14, without addressing those claims separately. The updated grounds of rejection recognizes that a) Cirne’s Fig. 1 shows 1 application, but applicant’s arguments about a “one-to-one” correspondence or about the principal mode of operation of that correspondence are incorrect because Cirne specifically describes the embodiment as “one or more applications 104.” (Col. 2, Ln 9-10). Further, which Cirne specifically describes instrumentation inserted before/after resource calls, the arguments regarding the “external monitoring application” is moot as Boyapalle teaches such an external monitoring application as cited below, and again, claims 6 and 14 do not include this limitation. As such, these arguments are unpersuasive and the rejection is maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "”the user" in the claim body. There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1,4-5 are rejected under 35 U.S.C. 103(a) as unpatentable over “Cirne” (US Patent 9,935,812) and further in view of “Boyapalle” (US Patent 10,069,710)

Regarding these claims, Cirne teaches: 
1. A method for real-time monitoring of computer resource usage, the method comprising: 
inserting a dedicated command into software code of a software application following a portion of the software code dedicated to accessing a computer resource;  (See Cirne e.g. Fig. 1, 104, monitoring application 110; Col, 2, Ln 59 to Col. 3, Ln 14 and further Col. 3 Ln 43-Col. 4, Ln2 teaching inserting instrumentation monitoring code into the applications which is used to report back runtime information of the application when the request for the external resource is made by the application, where the runtime information includes amongst other runtime information, user credentials for the resource access as in Col. 3, Ln 63-67; see further pseudocode of instrumentation of resource call in Col.4, Ln10-18).


via the dedicated command in response to the software application accessing the computer resource, metadata describing the access;  (See Cirne 202, Fig. 2, Col, 2, Ln 59 to Col. 3, Ln 14 teaches an application running in a monitored environment requesting use of an external resource; (See e.g. Col, 2, Ln 59 to Col. 3, Ln 14 and further Col. 3 Ln 43-Col. 4, Ln2 teaching inserting instrumentation monitoring code into the applications which is used to report back runtime information of the application when the request for the external resource is made by the application, where the runtime information includes amogst other runtime information, user credentials for the resource access as in Col. 3, Ln 63-67).



and using metadata of the access to the resource, (Cirne See e.g. timestamps of resource access calls in Fig. 5, Col. 5, Ln 3-20 exemplary user interface Cirne teaches instrumentation to record and subsequently report metadata related to resource access in the application)


Cirne does not teach, but Boyapalle teaches: 
 receiving, by an external monitoring application that evaluates a plurality of software applications within a computing environment and  (Boyapalle fig. 4, 420-430 teaches a analytics system which based on data from instrumentation on observed application systems 420 determines behaviors outside of baselines for the application)

identifying by the monitoring application… a manner in which a computer environment that hosts the software application has been compromised. (Boyapalle teaches an an system for mapping application-to-resource access and performance in a computing system (See e.g. Fig. 6) and describes, in Col. 8, Ln30-42 , notification of system resource degradation and identification of impacted software applications by the diagnostic platform.)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cirne et al and Boyapalle as each is directed to monitoring application resource usage and Boyapalle provides a system which allows user to “determine the operational impact of an individual software application or a plurality of software applications on the performance of a monitored client information handling system.” (Col. 4, Ln 1-7) . 



4. (Currently Amended) The method of claim 1, wherein the metadata comprising at least one of: a timestamp and a protocol. (Cirne See e.g. timestamps of resource access calls in Fig. 5 exemplary user interface) 

5. The method of claim 1, wherein the resource is selected from the list consisting from: a database, a server, and a computer-executed software application.  (See Col. 2, Ln 19-25 describing external resources including e.g. databases, web service, network service etc). 




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “Cirne” (US Patent 9,935,812) and  “Boyapalle” (US Patent 10,069,710) as applied above and further in view of “Wu” (US PG Pub 2019/0089810). 

Regarding Claim 2, Crine does not explicitly teach, but Wu teaches: 
2. (Currently Amended) The method of claim 1, comprising: receiving a request[[ing]], [[by]] from the software application, for a permission to access the resource by the user accessing the resource..  (Wu, Access request of Fig 2, 210, which determines user permissions for resource access as described in e.g. ¶¶100-103). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cirne and Wu as each is related to monitoring application access to computing resources and Wu recognized “there is a need for a resource scheme that overcomes” (¶5) the limitations of previous systems as in Wu ¶4, and provides systems to that end. 

Claim 6. 9-11, 14, and 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over “Cirne” (US Patent 9,935,812) in view of  “Au” (US PG Pub 2013/0067378). 

Regarding Claim 6, Cirne teaches: 
6. A method for real-time monitoring of resource usage. the method comprising: 6. (Currently Amended) A method for real-time monitoring of resource usage, the method comprising: inserting a plurality of dedicated commands into software code of a plurality of software applications following respective portions of respective software code dedicated to accessing any of a plurality of computer resources;  (See Cirne e.g. Fig. 1, 104, monitoring application 110; Col, 2, Ln 59 to Col. 3, Ln 14 and further Col. 3 Ln 43-Col. 4, Ln2 teaching inserting instrumentation monitoring code into the applications which is used to report back runtime information of the application when the request for the external resource is made by the application, where the runtime information includes amongst other runtime information, user credentials for the resource access as in Col. 3, Ln 63-67; see further pseudocode of instrumentation of resource call in Col.4, Ln10-18).


obtaining, by a monitoring application and via the plurality of dedicated commands of the plurality of software applications, each application executed by a processor, metadata regarding and responsive to a report upon the accessing of at least one of the plurality of accessed resources by at least one accessing user; (See Cirne 202, Fig. 2, Col, 2, Ln 59 to Col. 3, Ln 14 teaches an application running in a monitored environment requesting use of an external resource; (See e.g. Col, 2, Ln 59 to Col. 3, Ln 14 and further Col. 3 Ln 43-Col. 4, Ln2 teaching inserting instrumentation monitoring code into the applications which is used to report back runtime information of the application when the request for the external resource is made by the application, where the runtime information includes amogst other runtime information, user credentials for the resource access as in Col. 3, Ln 63-67).

Cirne does not teach, but Au teaches: 

generating, by the monitoring application based on the metadata report, a map of resources accessed by the plurality of software applications.  (See e.g. Au Figs. 3-5, ¶¶25,50 describing a monitoring application with a heat map visualization of application resource usage on an application-by-application basis)


In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Au and Cirne as each is directed to monitoring application resource usage and Au recognized “The heat map allows for quick visual identification of resources and their particular usage on an application-by-application basis.” (¶6). 

Regarding Claim 9, Au further teaches:
9. The method of claim 6, comprising: presenting the map in a graphical user interface. wherein the map includes at least one of: resources of the plurality of resources accessed by [[that]] each software application of the plurality of software applications; applications of the plurality of software applications that have accessed [[that]] each resource of the plurality of resources, and a graph view_[[-]] presenting visualization of software applications, resources and access between them..  (See e.g. Au Figs. 3-5, ¶¶25,50 describing a monitoring application with a heat map visualization of application resource usage on an application-by-application basis) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Au and Cirne as each is directed to monitoring application resource usage and Au recognized “The heat map allows for quick visual identification of resources and their particular usage on an application-by-application basis.” (¶6). 



Regarding Claim 10, Cirne further teaches:

10. The method of claim 6, wherein the metadata comprising at least one of: a timestamp and a protocol.  (See Cirne e.g. timestamps of resource access calls in Fig. 5 exemplary user interface)



Regarding Claim 11, Cirne further teaches:
11. (Currently Amended) The method of claim 10, the method comprising: analyzing the metadata against a plurality set of rules; and (See Cirne Fig. 5, Col. 5, Ln 2-19 describing comparing resource response times to predefined thresholds and highlight those responses that problematically exceed the thresholds for the developer in the Fig. 5 UI)
indicating in [[the]] a graphical user interface which software applications do not comply with a rule of the plurality of rules.  (See Cirne Fig. 5, Col. 5, Ln 2-19 describing comparing resource response times to predefined thresholds and highlight those responses that problematically exceed the thresholds for the developer in the Fig. 5 UI)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Au and Cirne as each is directed to monitoring application resource usage and Cirne recognized the instrumentation code allows for “cooperates with the application to detect any slowdown in the application' s access to external resources.” (Col. 2 Ln 40-43). 


Claims 14,17-19 are rejected on the same basis as claim 6,9-11 respectively above. 


Claim 7 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over “Cirne” (US Patent 9,935,812) in view of “Au” (US PG Pub 2013/0067378) as applied above and further in view of “Boyapalle”(US Patent 10,069,710)
Regarding Claim 7, Au does not further teach, but Boyapalle teaches:
7. The method of claim 6, comprising:  - 26 -P-593367-US obtaining. by the monitoring application, a notification that at least one resource has been compromised; (Boyapalle teaches a system for mapping application-to-resource access and performance in a computing system (See e.g. Fig. 6) and describes, in Col. 8, Ln30-42 , notification of system resource degradation and identification of impacted software applications by the diagnostic platform.) and generating a list of all software applications that have accessed the at least one resource based on the map.  (Boyapalle teaches a system for mapping application-to-resource access and performance in a computing system (See e.g. Fig. 6) and describes, in Col. 8, Ln30-42 , notification of system resource degradation and identification of impacted software applications by the diagnostic platform. Inherently, to notify users of relevant resource degradion at the application level the system of Boyapalle must inherently identify the associated applications from its application-resource mapping, i.e. “generate a list”)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cirne, Au et al and Boyapalle as each is directed to monitoring application resource usage and Boyapalle provides a system which allows user to “determine the operational impact of an individual software application or a plurality of software applications on the performance of a monitored client information handling system.” (Col. 4, Ln 1-7) . 

Claim 15 is rejected on the same basis as claim 7 above. 


Claim 8 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cirne” (US Patent 9,935,812) in view of “Au” (US PG Pub 2013/0067378)  as applied above and further in view of “Wu” (US PG Pub 2019/0089810). 

Regarding Claim 8,Cirne further teaches:
8. The method of claim 6, comprising: obtaining, by the monitoring application, via a respective dedicated command of a respective from an software application of the plurality of software applications, a report of an  accessing user accessing an accessed resource of the plurality of resources, wherein the respective software application is not permitted to access the accessed resource; (See Cirne e.g. Fig. 1, 104, monitoring application 110; Col, 2, Ln 59 to Col. 3, Ln 14 and further Col. 3 Ln 43-Col. 4, Ln2 teaching inserting instrumentation monitoring code into the applications which is used to report back runtime information of the application when the request for the external resource is made by the application, where the runtime information includes amongst other runtime information, user credentials for the resource access as in Col. 3, Ln 63-67; see further pseudocode of instrumentation of resource call in Col.4, Ln10-18).
Cirne, Au et al do not further teach, but Wu teaches:

 obtaining by the monitoring application from the application. a request to permit access to a requested resource by a requested user: (Wu, Access request of Fig 2, 210, which determines user permissions for resource access as described in e.g. ¶¶100-103, including resources limited by application domain and also whitelists of approved users). and allowing, the request, by the monitoring application, the access by the requested user to the requested resource in response to determining that only if the requested resource is the accessed resource and the requested user is the accessing user.. (Wu, Access request of Fig 2, 210, which determines user permissions for resource access as described in e.g. ¶¶100-103, including resources limited by application domain and also whitelists of approved users).

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cirne, Au and Wu as each is related to monitoring application access to computing resources and Wu recognized “there is a need for a resource scheme that overcomes” (¶5) the limitations of previous systems as in Wu ¶4, and provides systems to that end. 

Claim 16 is rejected on the same basis as claim 8 above. 


Claim 12, 13, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over “Cirne” (US Patent 9,935,812) in view of “Au” (US PG Pub 2013/0067378) as applied above and further in view of “Yalakanti” (US PG Pub 2019/0386885). 

Regarding Claim 12, Au does not further teach, but Yalakanti teaches: 
12. (Currently Amended) The method of claim 6, comprising calculating a risk factor of a resource of the plurality of resources based on the map.  (Yalakanti teaches a system for presenting time-series data of resource usage in monitored computing systems and calculates risk factors for the applications’ use of the monitored resource in determining which data to display, as described in e.g. ¶35) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Au et al with those of Yalakanti as each is directed to resource usage monitoring in computing systems and Yalakanti recognized it was “desirable to customize the time series chart to display operating parameters of relevance to the network administrator” (¶1)with risk factors calculated in determining relevance of monitoring data to display. 
Claim 20 is rejected on the same basis as claim 12 above. 

Regarding Claim 13, Yalakanti further teaches: 
13. (Currently Amended) The method of claim 12, wherein the risk factor equals a maximal risk factor associated with any of the resources of the plurality of resources accessed by [[the]] respective software applications resource.   (Yalakanti teaches a system for presenting time-series data of resource usage in monitored computing systems and calculates risk factors for the applications’ use of the monitored resource in determining which data to display, as described in e.g. ¶35; further, Yalakanti in ¶35 describes identifying resources at increase risk, which inherently require calculation of the accessed resources at the highest risk (i.e. the “maximal risk factor”)) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Au et al with those of Yalakanti as each is directed to resource usage monitoring in computing systems and Yalakanti recognized it was “desirable to customize the time series chart to display operating parameters of relevance to the network administrator” (¶1)with risk factors calculated in determining relevance of monitoring data to display. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the attached PTO-892 form includes additional art relevant to applicant’s disclosure related to monitoring and visualizing application resource usage in computing systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
12/7/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191